EXHIBIT 23.1 CPA SERVICES CORP. enrique@cpaservicescorp.com www.cpaservicescorp.com (754)400-1040 18501 Pines Blvd - #207 Pembroke Pines, FL 33029 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Have Gun Will Travel Entertainment, Inc. As independent registered public accountants, we hereby consent to the use of our report dated February 3, 2014, with respect to the financial statements of Have Gun Will Travel Entertainment, Inc., in its registration statement on Form S-1 relating to the registration of 5,000,000 shares of common stock. We also consent to the reference of our firm under the caption “Experts” in the registration statement. Pembroke Pines, FL February 4, 2014 Enrique Nowogrodzki, CPA, CPA Services Com Corp.
